            Case 1:20-cv-03867-N/A Document 5             Filed 11/20/20     Page 1 of 7




             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE



   DIAMOND SAWBLADES
   MANUFACTURERS’ COALITION,
                                                              Before: Hon. _________,
                                 Plaintiff,                           Judge
                            v.                                Court No. 20-03867
   UNITED STATES,

                                 Defendant.



                                          COMPLAINT

       Plaintiff, the Diamond Sawblades Manufacturers’ Coalition (“the Coalition” or

“Plaintiff”), by and through its attorneys, alleges and states as follows:

               ADMINISTRATIVE DETERMINATION TO BE REVIEWED

       1.    Plaintiff brings this Complaint to contest the final results issued by the U.S.

Department of Commerce (“Commerce”) in the ninth antidumping duty administrative review of

the antidumping duty order on diamond sawblades and parts thereof from the People’s Republic

of China. The final results were issued on November 2, 2020 and published in the Federal

Register on November 9, 2020. See Diamond Sawblades and Parts Thereof from the People’s

Republic of China, 85 Fed. Reg. 71,308 (Dep’t Commerce Nov. 9, 2020) (final results of

antidumping duty admin. rev.; 2017-2018) (“Final Results”) and accompanying Issues and

Decision Memorandum (“I&D Memo”).

                                         JURISDICTION

       2.    The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c), as this

action is commenced under section 516A(a)(2)(A)(i)(I) and (B)(iii) of the Tariff Act of 1930, as

amended, 19 U.S.C. § 1516a(a)(2)(A)(i)(I) & (B)(iii).
            Case 1:20-cv-03867-N/A Document 5           Filed 11/20/20     Page 2 of 7

Court No. 20-03867


                                          STANDING

       3.    Plaintiff is an ad hoc association of U.S. producers of diamond sawblades and parts

thereof. It is an interested party within the meaning of 19 U.S.C. § 1516a(f)(3) and 19 U.S.C.

§ 1677(9)(E) and participated in the underlying administrative review of the antidumping duty

order. Accordingly, Plaintiff has standing to commence this action pursuant to 28 U.S.C.

§ 2631(c) and 19 U.S.C. § 1516a(d).

                                  TIMELINESS OF ACTION

       4.    Plaintiff commenced this action by filing a Summons on November 19, 2020, ECF

No. 1, within 30 days of the Federal Register publication of the final results. Plaintiff is filing

this Complaint within 30 days after the filing of the Summons. The Summons and Complaint are

therefore timely filed pursuant to 19 U.S.C. § 1516a(a)(2)(A)(i)(I) and pursuant to Rules 3(a)(2)

and 6(a) of this Court.

                  HISTORY OF THE ADMINISTRATIVE PROCEEDING

       5.    On May 3, 2005, Plaintiff filed a petition with Commerce and the United States

International Trade Commission alleging that the diamond sawblades industry in the United

States was materially injured or threatened with material injury by reason of less-than-fair-value

imports of diamond sawblades and parts thereof from China. See Diamond Sawblades and Parts

Thereof from the People’s Republic of China and the Republic of Korea, 70 Fed. Reg. 35,625

(Dep’t Commerce June 21, 2005) (initiation of antidumping duty investigations). Commerce

published the antidumping duty order on November 4, 2009. Diamond Sawblades and Parts

Thereof from the People’s Republic of China and the Republic of Korea, 74 Fed. Reg. 57,145

(Dep’t Commerce Nov. 4, 2009) (antidumping duty orders).




                                                2
              Case 1:20-cv-03867-N/A Document 5          Filed 11/20/20    Page 3 of 7

Court No. 20-03867


         6.    On February 6, 2019, Commerce initiated the ninth administrative review of the

antidumping duty order on diamond sawblades and parts thereof from China, covering a period

of review from November 1, 2017 through October 31, 2018. Initiation of Antidumping and

Countervailing Duty Administrative Reviews, 84 Fed. Reg. 2,159 (Dep’t Commerce Feb. 6,

2019).

         7.    On January 16, 2020, Commerce published the preliminary results of the

administrative review, calculating dumping margins of 0.00% for Chengdu Huifeng New

Material Technology Co., Ltd. (“Chengdu”), the sole mandatory respondent, and all separate rate

respondents. See Diamond Sawblades and Parts Thereof from the People’s Republic of China,

85 Fed. Reg. 2,705 (Dep’t Commerce Jan. 16, 2020) (prelim. results of antidumping duty admin.

rev. and prelim. deter. of no shipments; 2017-2018); see also Preliminary Decision

Memorandum accompanying Diamond Sawblades and Parts Thereof From the People’s

Republic of China, 85 Fed. Reg. 2,705 (Dep’t Commerce Jan. 9, 2020) (prelim. results of

antidumping duty admin. rev. and prelim. deter. of no shipments; 2017-2018) (“Prelim. Decision

Memo”).

         8.    In the preliminary results, Commerce valued non-financial factors of production

based on Mexican, rather than Thai, surrogate value data, and valued diamond inputs based on

imports into Mexico under HTS subheading 7105.10, which is the HTS subheading for “dust and

powder of natural or synthetic” diamonds. Prelim. Decision Memo at 7.

         9.    Also in the preliminary results, Commerce selected the 2016 financial statements of

Thai Gulf Abrasives Co., Ltd.’s (“Thai Gulf”) to value financial ratios, while declining to rely

on, or incorporate into its financial factors valuation, financial statements for three other Thai

producers of merchandise identical or comparable to diamond sawblades. See id.




                                                 3
          Case 1:20-cv-03867-N/A Document 5              Filed 11/20/20   Page 4 of 7

Court No. 20-03867


       10. On November 9, 2020, Commerce published its final results of the administrative

review in which it continued to calculate dumping margins of zero percent for the sole

mandatory respondent and the companies receiving a separate rate. See Final Results, 85 Fed.

Reg. at 71,310.

       11. In the final results, Commerce continued to rely solely on HTS subheading 7105.10

to value diamond inputs, dismissing HTS subcategories 7102.21 and 7102.29 (covering

industrial diamonds), and 7104.20 (covering unworked, synthetic precious stones). I&D Memo

at 3. Commerce also continued to rely on Mexican data to value non-financial factors of

production, including diamond inputs. Id. at 3, 24.

                            CLAIMS AND BASES FOR RELIEF

                                             Count I

       12. Plaintiff hereby realleges and incorporates by reference paragraphs 1 through 11.

       13. Commerce’s decision to value Chengdu’s diamond inputs based on the HTS

subheading for diamond dust and powder, rather than (1) HTS subheadings for industrial

diamonds and/or unworked, synthetic precious stones, or (2) by averaging values under HTS

subheadings 7102.21, 7102.90, 7104.20, and 7105.10, was unsupported by substantial evidence

and not in accordance with law. As a result, Commerce’s valuation of factors of production was

inaccurate and its final dumping margin was distorted.

                                            Count II

       14. Plaintiff hereby realleges and incorporates by reference paragraphs 1-13.

       15. Commerce’s decision to rely on Mexican, rather than Thai, surrogate information to

value non-financial factors of production was unsupported by substantial evidence and not in

accordance with law. As a result, Commerce’s final dumping margin was distorted.




                                                4
         Case 1:20-cv-03867-N/A Document 5             Filed 11/20/20    Page 5 of 7

Court No. 20-03867


                                          Count III

       16. Plaintiff hereby realleges and incorporates by reference paragraphs 1-15.

       17. Commerce’s decision to rely only on Thai Gulf’s 2016 financial statements to value

surrogate financial ratios and failure to incorporate financial information from other Thai

producers of comparable merchandise, was unsupported by substantial evidence and not in

accordance with law. As a result, Commerce’s final dumping margin was distorted.

                                          Count IV

       18. Plaintiff hereby realleges and incorporates by reference paragraphs 1-17.

       19. Commerce’s calculation of the 0.00% separate rate was unsupported by substantial

evidence and not in accordance with law because it was based on the distorted margin

calculation for Chengdu. As such, the separate rate should be revised to reflect Chengdu’s

revised margin calculation.




                                               5
            Case 1:20-cv-03867-N/A Document 5            Filed 11/20/20     Page 6 of 7

Court No. 20-03867


                        REQUEST FOR JUDGMENT AND RELIEF

       For the reasons stated in this Complaint, Plaintiff respectfully requests that the Court:

       1)      Hold that portions of Commerce’s final results in the antidumping duty

administrative review of Diamond Sawblades and Parts Thereof from the People’s Republic of

China are not supported by substantial record evidence, are inadequately explained, and are

otherwise not in accordance with law; and

       2)       Remand this matter to Commerce for disposition consistent with the Court’s

final opinion and order; and

       3)      Grant such other relief as the Court may deem just and proper.

                                                     Respectfully submitted,

                                                     /s/ Daniel B. Pickard
                                                     Daniel B. Pickard, Esq.
                                                     Maureen E. Thorson, Esq.
                                                     Stephanie M. Bell, Esq.
                                                     John Allen Riggins, Esq.

                                                     WILEY REIN LLP
                                                     1776 K Street, NW
                                                     Washington, DC 20006
                                                     (202) 719-7000
                                                     WileyTrade@wiley.law

                                                     Counsel for Diamond Sawblades
                                                     Manufacturers’ Coalition
Date: November 20, 2020




                                                 6
          Case 1:20-cv-03867-N/A Document 5            Filed 11/20/20     Page 7 of 7




                               CERTIFICATE OF SERVICE

                                      PUBLIC SERVICE

                Diamond Sawblades Manufacturers’ Coalition v. United States
                                  Court No. 20-03867

       I certify that a copy of this public submission was served on the following parties, via

certified mail and electronic service, on November 20, 2020.

                                                               /s/ John Allen Riggins

Gregory S. Menegaz, Esq.                           Ronald M. Wisla, Esq.
deKieffer & Horgan                                 Fox Rothschild LLP
1090 Vermont Avenue, NW                            1030 15th Street, NW
Suite 410                                          Suite 380
Washington, DC 20005                               Washington, DC 20005

Bruce M. Mitchell, Esq.                            Adams Lee, Esq.
Grunfeld Desiderio Lebowitz Silverman              Harris Bricken McVay Sliwoski, LLP
Klestadt, LLP                                      600 Stewart Street
1201 New York Avenue, NW                           Suite 1200
Suite 650                                          Seattle, WA 98101
Washington, DC 20005

Paul Lee, Esq.                                     Attorney in Charge
Beijing Dentons Law Offices, LLP                   International Trade Field Office
7th Floor, Bulding D                               Department of Justice, Civil Division
No. 9 Dongdaqiao Road                              Room 346, Third Floor
Beijing, China                                     26 Federal Plaza
                                                   New York, NY 10278

General Counsel                                    Supervising Attorney
U.S. Department of Commerce                        Civil Division – Commercial Litigation Branch
14th Street and Constitution Avenue, NW            U.S. Department of Justice
Washington, DC 20230                               P.O. Box 480
                                                   Ben Franklin Station
                                                   Washington, DC 20044
